EXHIBIT 10.1


FOURTH AMENDMENT TO NOTE PURCHASE AGREEMENT




THIS FOURTH AMENDMENT TO NOTE PURCHASE AGREEMENT (this “Fourth Amendment”) is
entered into as of September 30, 2020 by and among ONTRAK, INC., a Delaware
corporation formerly known as CATASYS, INC. (the “Company”), the Purchaser
signatory hereto and GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P., as collateral
agent for the Purchasers (in such capacity, the “Collateral Agent”).


RECITALS


A.     The Company, certain subsidiaries of the Company, the Purchaser and the
Collateral Agent are parties to a certain Note Purchase Agreement, dated as of
September 24, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Note Purchase Agreement”; capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Note Purchase Agreement), pursuant to which the Purchaser has agreed to purchase
the Notes issued by Company;
B.    The Purchaser has requested an amendment to the Note Purchase Agreement in
relation to the delivery of financial statements and other reports from the
Company to the Purchaser and, subject to the terms and conditions hereof, the
Company is willing to do so;
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:


A. AMENDMENTS


1.    Section 1.1 of the Note Purchase Agreement is hereby amended by:
a.    Replacing clause (v) of the defined term “Permitted Acquisition” in its
entirety with the following:
“(v)     in the event Consolidated Liquidity would be less than $45,000,000, on
a pro forma basis after giving effect to such proposed Acquisition, the Company
shall have delivered to Purchasers (A) at least thirty (30) Business Days prior
to such proposed Acquisition (or such shorter period as may be agreed by
Requisite Purchasers in their reasonable discretion), all relevant financial
information with respect to such acquired assets, including the aggregate
consideration for such Acquisition and any other information required to
demonstrate compliance with Section 6.8, and (B) promptly upon written request
by Requisite Purchasers and in any event at least ten (10) Business Days prior
to closing such Acquisition (or such shorter period as may be agreed by
Requisite Purchasers in their reasonable discretion) (1) a copy of the purchase
agreement related to the proposed Acquisition (and any related documents
reasonably requested by Requisite Purchasers), (2) quarterly and annual
financial statements of the Person whose Capital Stock or assets are being
acquired for the most recent twelve month period



--------------------------------------------------------------------------------



ending immediately prior to such Acquisition, including any audited financial
statements that are available, (3) a quality of earnings report (including cash
proof analysis) with respect to the Person or assets or division to be acquired
in accordance herewith and (4) a Compliance Certificate evidencing compliance
with Section 6.8 as required under clause (iv) above;”
b.    Replacing clause (vi) of the defined term “Permitted Acquisition” in its
entirety with the following:
“(vi)    any Person or assets or division as acquired in accordance herewith (y)
shall be in substantially the same business or lines of business in which
Company and/or its Subsidiaries are engaged as of the Closing Date and (z) in
the event Consolidated Liquidity would be less than $45,000,000, on a pro forma
basis after giving effect to such proposed Acquisition, for the four quarter
period most recently ended prior to the date of such Acquisition, shall have
generated earnings before income taxes, depreciation, and amortization during
such period that shall exceed the amount of capital expenditures related to such
Person or assets or division during such period (calculated in substantially the
same manner as Consolidated Adjusted EBITDA and Consolidated Capital
Expenditures are calculated);”
2.    Section 5.1 of the Note Purchase Agreement is hereby amended by replacing
clause (a) thereof in its entirety with the following:


a.    “(a)    Monthly Reports. Solely in the event any Purchaser makes a written
request therefor after the Closing Date, as soon as available, and in any event
within thirty days (30) after the end of the month in which such request was
made, the consolidated and consolidating balance sheet of Company and its
Subsidiaries as at the end of such month and the related consolidated and
consolidating statements of income, consolidated statements of stockholders’
equity and consolidated statements of cash flows of Company and its Subsidiaries
for such month and for the period from the beginning of the then current Fiscal
Year to the end of such month, setting forth in each case in comparative form
the corresponding figures for the corresponding periods of the previous Fiscal
Year and the corresponding figures from the Financial Plan for the current
Fiscal Year, all in reasonable detail, together with a schedule of
reconciliations for any reclassifications with respect to prior months or
periods (and, in connection therewith, copies of any restated financial
statements for any impacted month or period) a Financial Officer Certification
and a KPI Report with respect thereto and any other operating reports prepared
by management for such period;”


3.    Section 5.1 of the Note Purchase Agreement is hereby amended by replacing
clause (b) thereof in its entirety with the following:


“(b)    Quarterly Financial Statements. Upon filing with the Securities and
Exchange Commission, a Form 10-Q, and solely in the event any Purchaser makes a
written request therefor after the Closing Date, within forty-five days
2



--------------------------------------------------------------------------------



after the end of each Fiscal Quarter of each Fiscal Year, the consolidated and
consolidating balance sheets of Company and its Subsidiaries as at the end of
such Fiscal Quarter and the related consolidated (and with respect to statements
of income, consolidating) statements of income, stockholders’ equity and cash
flows of Company and its Subsidiaries for such Fiscal Quarter and for the period
from the beginning of the then current Fiscal Year to the end of such Fiscal
Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year and the
corresponding figures from the Financial Plan for the current Fiscal Year, all
in reasonable detail, together with a Financial Officer Certification and a
Narrative Report with respect thereto;”


4.    Section 5.1 of the Note Purchase Agreement is hereby amended by replacing
clause (c) thereof in its entirety with the following:


“(c)    Annual Financial Statements. Upon filing with the Securities and
Exchange Commission, a Form 10-K, and solely in the event any Purchaser makes a
written request therefor after the Closing Date, within ninety (90) days after
the end of each Fiscal Year, (i) the consolidated and consolidating balance
sheets of Company and its Subsidiaries as at the end of such Fiscal Year and the
related consolidated (and with respect to statements of income, consolidating)
statements of income, stockholders’ equity and cash flows of Company and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the corresponding figures for the previous Fiscal Year and the
corresponding figures from the Financial Plan for the Fiscal Year covered by
such financial statements, in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto; and (ii) with
respect to such consolidated and consolidating financial statements a report
thereon of an Acceptable Auditor or other independent certified public
accountants of recognized national standing selected by Company, and reasonably
satisfactory to Requisite Purchasers (which report and accompanying financial
statements shall be unqualified as to going concern and scope of audit, and
shall state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of Company and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards) together with a written statement by such
independent certified public accountants stating (1) that their audit
examination has included a review of the terms of the Note Documents, (2)
whether, in connection therewith, any condition or event that constitutes a
Default or an Event of Default has come to their attention and, if such a
condition or event has come to their attention, specifying the nature and period
of existence thereof, and (3) that nothing has come to their attention that
causes them to believe that the information contained in any Compliance
Certificate is not correct or that the matters set forth in such
3



--------------------------------------------------------------------------------



Compliance Certificate are not stated in accordance with the terms hereof (such
report shall also include (x) a detailed summary of any audit adjustments; (y) a
reconciliation of any audit adjustments or reclassifications to the previously
provided monthly or quarterly financials; and (z) restated monthly or quarterly
financials for any impacted periods);”


5.    Section 5.1 of the Note Purchase Agreement is hereby amended by replacing
clause (e) thereof in its entirety with the following:


“(e)     Statements of Reconciliation after Change in Accounting Principles.
Solely in the event any Purchaser makes a written request therefor after the
Closing Date, if as a result of any change in accounting principles and policies
from those used in the preparation of the Historical Financial Statements, the
consolidated financial statements of Company and its Subsidiaries delivered
pursuant to Section 5.1(b) or 5.1(c) will differ in any material respect from
the consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to Requisite
Purchasers;”


6.    Section 5.1 of the Note Purchase Agreement is hereby amended by replacing
clause (i) thereof in its entirety with the following:
“(i)    Financial Plan. Solely in the event any Purchaser makes a written
request therefor after the Closing Date, as soon as practicable and in any event
no later than thirty (30) days after such request, a consolidated plan and
financial forecast and updated model for any completed Fiscal Year and each
subsequent Fiscal Year (or portion thereof) so specifically requested (a
“Financial Plan”), including (i) a forecasted consolidated balance sheet and
forecasted consolidated statements of income and cash flows of Company and its
Subsidiaries for each such Fiscal Year, together with pro forma Compliance
Certificates for each such Fiscal Year and an explanation of the assumptions on
which such forecasts are based, (ii) forecasted consolidated statements of
income and cash flows of Company and its Subsidiaries for each month of each
such Fiscal Year, (iii) forecasts demonstrating projected compliance with the
requirements of Section 6.8 through the final maturity date of the Notes, and
(iv) forecasts demonstrating adequate liquidity through the final maturity date
of the Notes, together, in each case, with an explanation of the assumptions on
which such forecasts are based all in form and substance reasonably satisfactory
to Collateral Agent;”
7.    Section 5.1 of the Note Purchase Agreement is hereby amended by replacing
clause (j) thereof in its entirety with the following:
“(j)    Insurance Report. Solely in the event any Purchaser makes a written
request therefor after the Closing Date, as soon as practicable and in any event
by the last day of the Fiscal Year in which such request is made, one or more
4



--------------------------------------------------------------------------------



certificates from the Note Parties’ insurance broker(s) together with
accompanying endorsements, in each case in form and substance reasonably
satisfactory to Requisite Purchasers, and a report outlining all material
insurance coverage maintained as of the date of such report by Company and its
Subsidiaries and all material insurance coverage planned to be maintained by
Company and its Subsidiaries in the immediately succeeding Fiscal Year;”
8.    Each of Sections 5.1(g), 5.1(h), 5.1(k), 5.1(l) and 5.1(m) of the Note
Purchase Agreement is hereby amended by making the first letter of the first
word of the section lowercase and adding the following at the beginning of the
first sentence of each section:
“In the event Consolidated Liquidity is less than $45,000,000,”
9.    Section 5.1 of the Note Purchase Agreement is hereby amended by replacing
clause (p) thereof in its entirety with the following:


“ (p)     Aging Reports. Solely in the event any Purchaser makes a written
request therefor after the Closing Date, together with each delivery of
financial statements of Company and each other Note Party pursuant to Sections
5.1(a), (i) a summary of the accounts receivable aging report of each Note Party
as of the end of such period, and (ii) a summary of accounts payable aging
report of each Note Party as of the end of such period;”


10.    Section 5.1 of the Note Purchase Agreement is hereby amended by replacing
clause (q) thereof in its entirety with the following:


“(q)     Tax Information. Solely in the event any Purchaser makes a written
request therefor after the Closing Date, a soon as practicable and in any event
within fifteen (15) days following such request, copies of each federal income
tax return filed by or on behalf of any Note Party and any other tax information
of Company that is reasonably requested by any Purchaser;”
11.    Section 6.7 of the Note Purchase Agreement is hereby amended by replacing
clause (g) thereof in its entirety with the following:


“(g)    Subject to Requisite Purchasers’ approval in their sole discretion,
Permitted Acquisitions, provided such approval shall only be required in the
event Consolidated Liquidity would be less than $45,000,000, on a pro forma
basis after giving effect to such Permitted Acquisition;”
12.    Section 6.7 of the Note Purchase Agreement is hereby amended by replacing
clause (i) thereof in its entirety with the following:


“(i)    Investments or other participations in joint ventures or strategic
alliances in the ordinary course of each Note Party’s business consisting of the
licensing of technology, intellectual property and/or product, the development
of such technology, intellectual property and/or product or the providing of
technical support, provided that (i) if Consolidated Liquidity would be less
than $45,000,000, on a pro forma basis after giving
5



--------------------------------------------------------------------------------



effect to any such Investment, any cash Investments by Note Parties shall not
exceed $500,000 in the aggregate in any fiscal year and (ii) no Default or Event
of Default shall have occurred or be continuing or would result therefrom;”


C. EFFECTIVENESS


This Fourth Amendment shall become effective when the Purchaser shall have
received executed counterparts to this Fourth Amendment from the Company and the
Purchaser. At any time after the execution of this Fourth Amendment, Purchaser
may, upon providing written notice to Company, rescind this Fourth Amendment in
which case the amendments herein shall cease to be effective and the language of
the provisions amended hereby shall revert to their formulation prior to this
Fourth Amendment.


D. REPRESENTATIONS


Each Note Party hereby represents and warrants to the Purchaser and the
Collateral Agent that:


1.    Each of the Note Parties and its Subsidiaries (a) is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, (b) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Note Documents to which it is a party and to carry
out the transactions contemplated thereby, and (c) is qualified to do business
and in good standing in every jurisdiction where its assets are located and
wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect;
and


2.    The execution, delivery and performance of this Fourth Amendment has been
duly authorized by all necessary action on the part of each Note Party that is a
party hereto.


E. OTHER AGREEMENTS


1.    Continuing Effectiveness of Note Documents. As amended hereby, all terms
of the Note Purchase Agreement and the other Note Documents shall be and remain
in full force and effect and shall constitute the legal, valid, binding and
enforceable obligations of the Note Parties party thereto. To the extent any
terms and conditions in any of the other Note Documents shall contradict or be
in conflict with any terms or conditions of the Note Purchase Agreement, after
giving effect to this Fourth Amendment, such terms and conditions are hereby
deemed modified and amended accordingly to reflect the terms and conditions of
the Note Purchase Agreement as modified and amended hereby. Upon the
effectiveness of this Fourth Amendment such terms and conditions are hereby
deemed modified and amended accordingly to reflect the terms and conditions of
the Note Purchase Agreement as modified and amended hereby.


2.    [Reserved].
6



--------------------------------------------------------------------------------





3.    Acknowledgment of Perfection of Security Interest. Each Note Party hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to Collateral Agent and the Purchasers under the Note Purchase Agreement
and the other Note Documents are in full force and effect, are properly
perfected and are enforceable in accordance with the terms of the Note Purchase
Agreement and the other Note Documents.


4.    Effect of Agreement. Except as set forth expressly herein, all terms of
the Note Purchase Agreement, as amended hereby, and the other Note Documents
shall be and remain in full force and effect and shall constitute the legal,
valid, binding and enforceable obligations of the Note Parties to the Purchasers
and Collateral Agent. The execution, delivery and effectiveness of this Fourth
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Purchasers under the Note Purchase Agreement,
nor constitute a waiver of any provision of the Note Purchase Agreement. This
Fourth Amendment shall constitute a Note Document for all purposes of the Note
Purchase Agreement.


5.    Governing Law. This Fourth Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York and all
applicable federal laws of the United States of America.


6.    No Novation. This Fourth Amendment is not intended by the parties to be,
and shall not be construed to be, a novation of the Note Purchase Agreement and
the other Note Documents or an accord and satisfaction in regard thereto.


8.    Counterparts. This Fourth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Fourth Amendment by facsimile transmission, electronic transmission
(including delivery of an executed counterpart in .pdf format) shall be as
effective as delivery of a manually executed counterpart hereof.


9.    Binding Nature. This Fourth Amendment shall be binding upon and inure to
the benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns. No Fourth party beneficiaries are intended in
connection with this Fourth Amendment.


10.    Entire Understanding. This Fourth Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.


11.    Release. (a) Each Note Party hereby releases, acquits, and forever
discharges Collateral Agent and each of the Purchasers, and each and every past
and present subsidiary, affiliate, stockholder, officer, director, agent,
servant, employee, representative, and attorney of Collateral Agent and the
Purchasers (each a “Releasee”), from any and all claims, causes of action,
suits, debts, liens, obligations, liabilities, demands, losses, costs and
expenses (including attorneys' fees) of any kind, character, or nature
whatsoever, known or unknown, fixed or contingent, which such Note Party may
have or claim to have now or which may
7



--------------------------------------------------------------------------------



hereafter arise out of or connected with any act of commission or omission of
Releasee existing or occurring on or prior to the date of this Fourth Amendment
or any instrument executed on or prior to the date of this Fourth Amendment
including, without limitation, any claims, liabilities or obligations arising
with respect to the Note Purchase Agreement or the other of the Note Documents.
The provisions of this paragraph shall be binding upon each Note Party and shall
inure to the benefit of Releasees, and their respective heirs, executors,
administrators, successors and assigns, and the other released parties set forth
herein. No Note Party is aware of any claim or offset against, or defense or
counterclaim to, any Note Party’s obligations or liabilities under the Note
Purchase Agreement or any other Note Document. The provisions of this Section
shall survive payment in full of the Obligations, full performance of the terms
of this Fourth Amendment and the Note Documents, and/or Collateral Agent’s or
each Purchaser’s actions to exercise any remedy available under the Note
Documents or otherwise. Each Note Party warrants and represents that such Note
Party is the sole and lawful owner of all right, title and interest in and to
all of the claims released hereby and each Note Party has not heretofore
voluntarily, by operation of law or otherwise, assigned or transferred or
purported to assign or transfer to any person any such claim or any portion
thereof.


[remainder of page intentionally left blank]




8




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Fourth Amendment has been duly executed as of the date
first written above.


ONTRAK, INC., as the Company and as a Note Party




By: /s/ Brandon H. LaVerne_____________________
Name: Brandon H. LaVerne     
Title: Chief Financial Officer








[Signature Page to Fourth Amendment to Note Purchase Agreement]


--------------------------------------------------------------------------------







GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P. as Purchaser


By: /s/ Greg Watts            
Name: Greg Watts
Title: Senior Vice President






GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P. as Collateral Agent




By: /s/ Greg Watts            
Name: Greg Watts
Title: Senior Vice President










[Signature Page to Fourth Amendment to Note Purchase Agreement]